
	
		II
		112th CONGRESS
		1st Session
		S. 965
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  income tax credit for the costs of certain infertility treatments, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Family Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)The World Health
			 Organization formally recognizes infertility as a disease, and the Centers for
			 Disease Control and Prevention have stated that infertility is an emerging
			 public health priority.
			(2)According to the
			 Centers for Disease Control and Prevention, approximately 3,000,000 have
			 infertility.
			(3)Medical insurance
			 coverage for infertility treatments is sparse and inconsistent at the State
			 level—only 8 States have passed laws to require comprehensive infertility
			 coverage, and under those State laws most employer-sponsored plans are exempt;
			 therefore, coverage for treatments such as in vitro fertilization is limited.
			 According to Mercer's 2005 National Survey of Employer-Sponsored Health Plans,
			 in vitro fertilization was covered by 19 percent of large employer-sponsored
			 health plans and only 11 percent of small employer-sponsored health plans. Even
			 in States with coverage mandates, out-of-pocket expenses for these treatments
			 are significant.
			3.Credit for
			 certain infertility treatments
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting before section 24 the
			 following new section:
				
					23A.Credit for
				certain infertility treatments
						(a)Allowance of
				creditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to 50 percent of the qualified infertility treatment
				expenses paid or incurred during the taxable year.
						(b)Limitations
							(1)Dollar
				limitationThe aggregate amount of qualified infertility
				treatment expenses which may be taken into account under subsection (a) for all
				taxable years shall not exceed $13,360 with respect to any eligible
				individual.
							(2)Income
				limitation
								(A)In
				generalThe amount otherwise allowable as a credit under
				subsection (a) for any taxable year (determined after the application of
				paragraph (1) and without regard to this paragraph and subsection (c)) shall be
				reduced (but not below zero) by an amount which bears the same ratio to the
				amount so allowable as—
									(i)the amount (if
				any) by which the taxpayer’s adjusted gross income exceeds $150,000; bears
				to
									(ii)$40,000.
									(B)Determination
				of adjusted gross incomeFor purposes of subparagraph (A),
				adjusted gross income shall be determined without regard to sections 911, 931,
				and 933.
								(3)Denial of
				double benefit
								(A)In
				generalNo credit shall be allowed under subsection (a) for any
				expense for which a deduction or credit is taken under any other provision of
				this chapter.
								(B)GrantsNo
				credit shall be allowed under subsection (a) for any expense to the extent that
				reimbursement or other funds in compensation for such expense are received
				under any Federal, State, or local program.
								(C)Insurance
				reimbursementNo credit shall be allowed under subsection (a) for
				any expense to the extent that payment for such expense is made, or
				reimbursement for such expense is received, under any insurance policy.
								(4)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55; over
								(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
								(c)Carryforwards
				of unused credit
							(1)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable year to which section 26(a)(2)
				applies, if the credit allowable under subsection (a) exceeds the limitation
				imposed by section 26(a)(2) for such taxable year reduced by the sum of the
				credits allowable under this subpart (other than this section), such excess
				shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such succeeding taxable year.
							(2)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by subsection (b)(4) for such taxable year, such excess
				shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such succeeding taxable year.
							(3)LimitationNo
				credit may be carried forward under this subsection to any taxable year after
				the 5th taxable year after the taxable year in which the credit arose. For
				purposes of the preceding sentence, credits shall be treated as used on a
				first-in first-out basis.
							(d)Qualified
				infertility treatment expensesFor purposes of this
				section—
							(1)In
				generalThe term qualified infertility treatment
				expenses means amounts paid or incurred for the treatment of infertility
				via in vitro fertilization if such treatment is—
								(A)provided by a
				licensed physician, licensed surgeon, or other licensed medical practitioner,
				and
								(B)administered with
				respect to a diagnosis of infertility by a physician licensed in the United
				States.
								(2)Treatments in
				advance of infertility arising from medical treatmentsIn the
				case of expenses incurred in advance of a diagnosis of infertility for
				fertility preservation procedures which are conducted prior to medical
				procedures that, as determined by a physician licensed in the United States,
				may cause involuntary infertility or sterilization, such expenses shall be
				treated as qualified infertility treatment expenses—
								(A)notwithstanding
				paragraph (1)(B), and
								(B)without regard to
				whether a diagnosis of infertility subsequently results.
								Expenses
				for fertility preservation procedures in advance of a procedure designed to
				result in infertility or sterilization shall not be treated as qualified
				infertility treatment expenses.(3)InfertilityThe
				term infertility means the inability to conceive or to carry a
				pregnancy to live birth, including iatrogenic infertility resulting from
				medical treatments such as chemotherapy, radiation or surgery. Such term does
				not include infertility or sterilization resulting from a procedure designed
				for such purpose.
							(e)Eligible
				individualFor purposes of this section, the term eligible
				individual means an individual—
							(1)who has been
				diagnosed with infertility by a physician licensed in the United States,
				or
							(2)with respect to
				whom a physician licensed in the United States has made the determination
				described in subsection (d)(2).
							(f)Filing
				requirementsMarried taxpayers must file joint returns. Rules
				similar to the rules of paragraphs (2), (3), and (4) of section 21(e) shall
				apply for purposes of this section.
						(g)Adjustments for
				inflation
							(1)Dollar
				limitationsIn the case of a taxable year beginning after
				December 31, 2012, the dollar amount in subsection (b)(1) shall be increased by
				an amount equal to—
								(A)such dollar
				amount; multiplied by
								(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2011 for calendar year 1992 in
				subparagraph (B) thereof.
								If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of $10.(2)Income
				limitationIn the case of a taxable year beginning after December
				31, 2002, the dollar amount in subsection (b)(2)(A)(i) shall be increased by an
				amount equal to—
								(A)such dollar
				amount; multiplied by
								(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2001 for calendar year 1992 in
				subparagraph (B) thereof.
								If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of
				$10..
			(b)Conforming
			 amendments
				(1)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting before the item relating to
			 section 24 the following new item:
					
						
							Sec. 23A. Credit for certain infertility
				treatments.
						
						.
				(2)Section 36C(b)(4)
			 of such Code is amended by striking section 25D and inserting
			 sections 23A and 25D.
				(3)Section
			 25(e)(1)(C)(ii) of such Code is amended by inserting 23A, before
			 24,.
				(4)Section
			 25D(c)(1)(B) of such Code is amended by striking section 27 and
			 inserting sections 23A and 27.
				(5)Section
			 1400C(d)(1) of such Code is amended by striking section 25D and
			 inserting sections 23A and 25D.
				(6)Section
			 1400C(d)(2) of such Code is amended by inserting 23A, after
			 23,.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
